Citation Nr: 1401570	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder other than peptic ulcers, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972 (first period), April 1974 to July 1982 (second period), and February 2003 to May 2004 (third period).  He is a recipient of the Army Commendation Medal with combat distinguishing device "V."  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the  RO in Montgomery, Alabama.  

A review of Virtual VA reveals pertinent documents.

The issue of service connection for bilateral knee arthritis has been raised by the record (see October 2013 Appellate Brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (note: service connection has previously been denied for bilateral shin splints).  Therefore, the Board does not have jurisdiction and refers the matter to the attention of the AOJ.  

The issues of service connection for fibromyalgia and hypertension are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The currently demonstrated gastrointestinal disability to include GERD, but not peptic ulcer disease is as likely as not is due to an event or incident of the Veteran's extensive active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his gastrointestinal disability to include GERD, but not peptic ulcer disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002 & Supp. 2012); 38 C.F.R. §§  3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

In this case, the Veteran avers that he his current gastrointestinal disability manifested by GERD is due to service.  Specifically, he reports experiencing symptomatology such as acid reflux and acid indigestion during his second period of service.  

The evidence of record shows that the Veteran sought private medical treatment for gastrointestinal-related issues in 1998 when he was found to have a history of peptic ulcer disease, gastritis or GERD and was treated for Helicobacter pylori.  

In 1995, the Veteran underwent fundoplication surgery due to excessive gastric ulcers, but afterwards, he continued to complain of abdominal pain associated with diarrhea after this third period of service.  He was also diagnosed with irritable bowel syndrome (IBS) after his third period of service.  To the extent that he stated that his IBS symptoms could be treated and self-managed, he still reported suffering from acid indigestion that he reportedly had during his second period of service.

The Board notes that the Veteran underwent a VA examination in February 2010 for his gastrointestinal disorders.  The VA examiner provided a negative nexus opinion, finding that the Veteran's GERD (and other gastrointestinal conditions) pre-existed the third period of active service, but was not aggravated by an event in that period of service.  Instead, the examiner found it to have been aggravated by other factors, such as past food irritants.  

The examiner also provided a negative nexus opinion under the theory of direct service connection, primarily drawing her conclusion from the fact that the Veteran was not diagnosed until the time between his second and third period of service and that she did not find any evidence linking the gastrointestinal issues to the third period of service.  

The Board acknowledges that a Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Thus, it is within the competency of the Veteran to testify that the gastrointestinal discomfort or symptomatology that he experienced in service was the same type that he experiences currently.  Moreover, the Board finds the Veteran's testimony to be credible as it is consistent and uncontroverted by the evidence of record.  

Accordingly, after carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the GERD as likely as not had its clinical onset during the Veteran's second period of active service.  

As the evidence is at least in relative equipoise, all reasonable doubt must be resolved in the Veteran's favor.  Thus, on this record, the Board finds that service connection for a gastrointestinal disorder manifested by GERD, but not peptic ulcer disease is warranted.  38 C.F.R. §§ 3.102, 3.303(a).  


ORDER

Service connection for a gastrointestinal disability manifested by GERD, but not peptic ulcer disease is granted.


REMAND

With respect to the claimed fibromyalgia and hypertension, both to include as secondary to service-connected PTSD, the Board finds that a remand is necessary for further evidentiary development.

The Board previously remanded these two issues by way of a January 2010 remand, which in pertinent part, requested a medical opinion to fully address questions presented as to these two matters.  The opinion was to address whether any pre-existing hypertension or fibromyalgia was aggravated by the Veteran's third period of active service.  

In providing the requested opinion, the VA examiner was directed to comment on the Veteran's service treatment records, post-service treatment records, and the lay evidence of record.  Furthermore, the examiner was directed to provide complete supporting rationale for any conclusion reached or opinion expressed.  

The Board finds that, particularly with respect to the medical opinion involving hypertension, the medical examiner could not provide an adequate opinion as to whether hypertension (which pre-existed the third period of active service) underwent an increase in severity beyond natural progression in service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that there must be substantial compliance with the Board's remand directives).  

Additionally, the Veteran's representative, in the October 2013 Appellate Brief, contends on behalf of the Veteran that he should be service connected for hypertension and fibromyalgia based on the theory of secondary service connection (as due to the already service-connected PTSD).  He also submitted articles in support of the secondary service connection claims, which should be considered by the examiner.  

Thus, in order to facilitate full consideration of the claim of service connection under each theory advanced by and on behalf of the Veteran, the Board finds that an further development to include an addendum to the previous medical opinion is necessary at this juncture.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to arrange for the Veteran's claims file, to include the electronic record, to be reviewed by the same VA physician who provided the 2010 VA medical opinion or by another appropriately suited VA physician.  The examiner should address with complete supporting rationale whether it is at least as likely as not that either of any pre-existing hypertension or fibromyalgia was aggravated by the Veteran's third period of active service.  

The VA examiner also should opine as to whether the either of the current hypertension or fibromyalgia had its clinical onset during either of his two earlier periods of active service or otherwise is due to an event or incident of other of the Veteran's service.  

Lastly, the VA examiner should opine as to whether it is at least as likely as not that either the current hypertension or fibromyalgia was caused or aggravated by the service-connected PTSD.  

Specifically, the VA examiner should address the following questions:

*Did the pre-existing hypertension increase in disability during the Veteran's third period of active duty?  In answering this question, please specify whether the Veteran sustained temporary or intermittent symptoms resulting from the military; or whether there was a permanent worsening of the underlying pathology due to service, resulting in the current disability.  If there was such an increase in disability in service, was the increase due to the natural progression of the hypertension?  If the increase was due to the natural progression of hypertension, identify the contributing factors involved or support your conclusion with sound medical principles discussing the progression of such disease.

*Is hypertension at least as likely as not (at least a 50/50 probability) due to either the first or second period of active service?

*Is hypertension at least as likely as not proximately caused or aggravated by the Veteran's service-connected PTSD?

*Did the pre-existing fibromyalgia increase in disability during the Veteran's third period of active duty?  In answering this question, please specify whether the Veteran sustained temporary or intermittent symptoms resulting from the military; or whether there was a permanent worsening of the underlying pathology due to service, resulting in the current disability.  If there was such an increase in disability in service, was the increase due to the natural progression of the fibromyalgia?  If the increase was due to the natural progression of fibromyalgia, identify the contributing factors involved or support your conclusion with sound medical principles discussing the progression of such disease.

*Is the fibromyalgia at least as likely as not (at least a 50/50 probability) due to either his first or second period of active service or otherwise due to an event or otherwise is due to an event or incident of other of the Veteran's extensive service?

*Is the fibromyalgia at least as likely as not caused or aggravated by the Veteran's service-connected PTSD?

In offering any opinions, please comment on the Veteran's service treatment records, post-service treatment records, and address the Veteran's lay statements of record.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


